 1   CENTER FOR DISABILITY ACCESS
     Amanda Seabock, Esq., SBN 289900
 2   Chris Carson, Esq., SBN 280048
     Dennis Price, Esq., SBN 279082
 3   Mail: PO Box 262490
     San Diego, CA 92196-2490
 4   Delivery: 9845 Erma Road, Suite 300
     San Diego, CA 92131
 5   (858) 375-7385; (888) 422-5191 fax
     amandas@potterhandy.com
 6   Attorneys for Plaintiff
 7   RICHARD MORIN (SBN: 285275)
     legal@rickmorin.net
 8   LAW OFFICE OF RICK MORIN, PC
     555 Capitol Mall, Suite 750
 9   Sacramento, CA 95814-4508
     Telephone: (916) 333-2222
10   Facsimile: (916) 273-8956
     Attorney for Defendants
11   Hossein Banejad, Ruth Banejad, Hani Haddad and Nadia Haddad
12                           UNITED STATES DISTRICT COURT
13                          NORTHERN DISTRICT OF CALIFORNIA
14   SAMUEL LOVE,                                )     Case No.: 3:19-CV-02412-JCS
                                                 )
15            Plaintiff,                         )     JOINT STIPULATION FOR
                                                 )     DISMISSAL PURSUANT TO
16     v.                                        )     F.R.C.P. 41 (a)(1)(A)(ii)
     HOSSEIN BANEJAD, in individual and          )
17                                               )
     representative capacity as trustee of the   )
18   Banejad Trust Dated 7/15/15;
     RUTH BANEJAD, in individual and             )
     representative capacity as trustee of the   )
19
     Banejad Trust Dated 7/15/15;
20
     HANI HADDAD, in individual and
     representative capacity as trustee of the
     Hadad Trust Agreement Dated May 21,
21   1993;
     NADIA HADDAD, in individual and
22   representative capacity as trustee of the
     Hadad Trust Agreement Dated May 21,
23   1993; and Does 1-10,
24            Defendants.
25
26
27
28



     Joint Stipulation                           -1-               3:19-CV-02412-JCS
 1          Pursuant to F.R.CIV.P.41 (a)(1)(A)(ii), IT IS STIPULATED by and between the
 2   parties hereto that this action may be dismissed with prejudice as to all parties; each
 3   party to bear his/her/its own attorneys’ fees and costs. This stipulation is made as the
 4   matter has been resolved to the satisfaction of all parties.
 5   Dated: September 5, 2019                          CENTER FOR DISABILITY ACCESS
 6
 7                                                   By: /s/ Amanda Lockhart Seabock
                                              ______________ Amanda Lockhart Seabock
 8                                                          Attorneys for Plaintiff
 9
10   Dated: September 5, 2019                          LAW OFFICE OF RICK MORIN, PC
11
                                                       By: /s/ Richard Morin___________________
12                                                           Richard Morin
                                                             Attorneys for Defendants
13                                                           Hossein Banejad, Ruth Banejad, Hani Haddad
14                                                           and Nadia Haddad
                                      ISTRIC
15                               TES D      TC
                               TA
                                                         O
                          S




                                                          U
                         ED




16
                                                           RT




                                                 ERED
                     UNIT




                                         O ORD
17   Dated: 9/6/19            IT IS S
                                                                  R NIA




18                                                   Spero
                                           seph C.
                     NO




                                   Judge Jo
                                                                 FO




19
                      RT




                                                             LI




                              ER
                          H




                                                             A




20                                 N                         C
                                                     F
                                       D IS T IC T O
                                             R
21
22
23
24
25
26
27
28



     Joint Stipulation                                                    -2-   3:19-CV-02412-JCS
 1                              SIGNATURE CERTIFICATION
 2
 3   I hereby certify that the content of this document is acceptable to Richard Morin,
 4   counsel for Hossein Banejad, Ruth Banejad, Hani Haddad and Nadia Haddad, and that I
 5   have obtained authorization to affix his electronic signature to this document.
 6
 7   Dated: September 5, 2019        CENTER FOR DISABILITY ACCESS
 8
 9                                    By: /s/ Amanda Lockhart Seabock
                               ______________Amanda Lockhart Seabock
10
                                             Attorneys for Plaintiff
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



     Joint Stipulation                          -3-                3:19-CV-02412-JCS
